Citation Nr: 0700707	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Hepatitis B and C.

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to increased (compensable) initial rating for 
hearing loss of the right ear.

5.  Entitlement to an increased rating for a right inguinal 
hernia scar, currently evaluated as 10 percent disabling.  

6.  Entitlement to increased (compensable) rating for left 
varicocele. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In December 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting in Detroit, Michigan; 
a transcript of that hearing is of record. 

In correspondence dated in November and December 2005, 
additional claims were advanced for service connection for a 
vein disorder (varicose veins on the scrotum) and for a 
mental disorder.  Because the Board is without jurisdiction 
as to those matters, they are referred to the RO for 
disposition as appropriate.

In December 2005, the veteran's representative requested 
"reopening his service connection for a hernia condition."  
Inasmuch as service connection has already been established 
for a right inguinal hernia, it is unclear whether the 
veteran is seeking service connection for a left inguinal 
hernia, or another type of hernia.  This issue is referred to 
the RO to obtain clarification from the veteran and/or his 
representative.

The issue of entitlement to service connection for Hepatitis 
B and C is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Medical evidence repudiates an association between 
claimed left ear hearing loss and/or tinnitus and the 
veteran's military service.  

3.  The veteran has Level I hearing in his service connected 
right ear.

4.  The veteran's service-connected left varicocele is not 
presently manifested by objective evidence of renal or 
voiding dysfunction.

5.  A right inguinal hernia scar is superficial and well 
healed with no adherence to underlying tissue, instability, 
breakdown, ulceration, depression, inflammation, edema, 
keloid formation or elevation of the surface contour but 
beneath the scar is reportedly tender to palpation.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disorder was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).   

2.  Tinnitus was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  The criteria for a compensable evaluation for service-
connected hearing loss, right ear, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2006).

4.  The criteria for a compensable rating for a left 
varicocele have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
4.118 Diagnostic Code 7529 (2006).

5.  The criteria for a rating in excess of 10 percent for a 
right inguinal hernia scar have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.118, Diagnostic Codes 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  A review of the claims folder 
reveals that the veteran was provided with information 
regarding VCAA in letters dated in March and July 2004.  

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Hearing Loss- Left Ear- Tinnitus

Service medical records are silent for any complaints or 
findings indicative of a left ear hearing loss or tinnitus.  
The separation physical examination performed in January 1976 
included an audiological examination with no findings 
indicative of a hearing loss or tinnitus.

Associated with the claims folder are several audiogram 
reports dated from May 1989 to October 1999, from the 
veteran's employer.  

The veteran was afforded a VA audiology examination in June 
2004.  The examiner  conducted a review of service medical 
records together with the employment audiology examination 
reports.  The audiologist remarked that there were no 
pertinent findings as to hearing loss or tinnitus in service.  
The examiner also noted a March 2004 VA physical examination 
that listed no auditory symptoms.  The examiner noted the 
private audiology reports and indicated that there was no 
significant change in the left ear, except for a slight 
increase at 8000 hertz, which was attributed to employment 
noise exposure.  The examiner concluded that the veteran's 
left ear hearing loss and tinnitus were unrelated to his 
military service.  

The veteran asserts that his hearing loss and tinnitus are 
related to acoustical trauma in service.  Even conceding that 
appellant was exposed to loud noises during service, he has 
failed to provide any clinical evidence demonstrating a nexus 
between the claimed disorders and service.  The Board notes 
that the veteran's opinion as to medical matters, no matter 
how sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board observes that the February 2005 Statement of the 
Case (SOC), which addressed left ear hearing loss and 
tinnitus inter alia, was issued prior to receipt of an 
additional private audiogram report in September 2005.  
Although the latter evidence has not first been considered by 
the agency of original jurisdiction in the context of the 
claims for service connection for tinnitus and/or left ear 
hearing loss, such evidence does not provide any comment 
and/or opinion as to the etiology of those disorders.  
Consequently such evidence is not pertinent to the basis for 
the adjudication of those claims, and a decision by the Board 
is not precluded.  


Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Right Ear

The veteran was afforded a VA audiological examination 
conducted in June 2004.  At that time, pure tone thresholds, 
in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
10
15
10
25
60
28

Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear.

Evaluations of unilateral hearing loss range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from hearing loss, the 
rating schedule establishes eleven auditory acuity levels, 
from level I for essentially normal acuity through level XI 
for profound deafness.  In situations where compensation has 
been granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal, or at level I.  See 38 C.F.R. §§ 3.383(a)(3), 
4.14.  In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the compensable ear is at level X 
or XI.  See 38 C.F.R. §§ 4.85, 4.87.  

Applying the diagnostic criteria to the findings on 
audiological examination in June 2004, the findings 
correspond to auditory Level I designation for the right ear, 
which, by a preponderance of the evidence, does not approach 
a compensable evaluation for unilateral hearing loss.  

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Although 
the examiner reported that Left ear hearing results reflected 
minimal effort and, therefore, were unreliable, it is 
apparent that the results, even with minimal effort do not 
approach the level of severity contemplated by Section 4.86.  
Accordingly, from the evidence described above, neither 38 
C.F.R. § 4.86(a) nor (b) is applicable in this appeal.

Private audiological findings received in September 2005 do 
not provide findings supportive of a more favorable 
evaluation for the veteran.  The Board also notes that a SOC 
for increased rating for right ear hearing loss inter alia 
was issued in December 2005 and considered all pertinent 
evidence, including that private audiogram. 

Varicocele

Service connection (noncompensable) for a left varicocele was 
established pursuant to an unappealed July 1976 rating, at 
which time a small left varicocele was noted.  The present 
appeal stems from a February 2004 claim for increased rating.  

In correspondence dated in March 2004, a private physician 
reported seeing the veteran for scrotal lesions.  The 
examiner commented that the lesions were probably unrelated 
to his varicocele and that he may have some bleeding tendency 
secondary to his systemic illness and alcohol abuse or 
Hepatitis C.  Accordingly, the Board concludes that such 
matters are not inextricably intertwined with the claim for 
increased rating for varicocele and do not preclude a 
decision by the Board at this time.

The veteran was afforded a VA examination in August 2004.  He 
complained that the varicosities were painful and interfered 
with walking and with sexual activity.  He denied urinary 
and/or renal problems.  On physical examination, testicles 
were reported as normal and nontender.  There was no 
tenderness in the epididymis or spermatic cord.  Varicosities 
in the left scrotal sac were palpated and were stated to be 
tender.  

The varicocele and spermatocele is rated under 38 C.F.R. § 
4.115B, Code 7529 for benign neoplasms of the genitourinary 
system.  Under this code, such disability is rated either as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  
Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10

Obstructed voiding:
Rating
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0

Urinary tract infection:
Ratin
g
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10
38 C.F.R. § 4.115a (2006)

In the instant case there is no evidence of voiding or renal 
dysfunction resulting from the veteran's service connected 
testicular disability.  As noted above, he does not have any 
problems starting urine or with incontinence of urine.  
Without any evidence of any renal or voiding dysfunction, a 
compensable rating under Code 7529 is not warranted.

Right Inguinal Hernia Scar

The Board observes that entitlement to service connection for 
residuals of a right herniorrhaphy (no recurrence) was 
established (noncompensable) pursuant to an unappealed July 
1976 rating decision, at which time a right herniorrhaphy 
scar without recurrence or tenderness was recognized.  The 
present appeal stems from a claim for increased rating dated 
in February 2004, and pursuant thereto, the RO assigned a 10 
percent rating in accordance with Diagnostic Code 7804.  

The veteran was afforded a VA dermatology examination in 
August 2004.  He reported that the right hernia scar itched.  
On physical examination, a well healed right hernia scar, 2 1/2 
inches long and 1/8 inch wide at it's widest.  It was 
hypopigmented.  There was no adherence to underlying tissue.  
There was no instability, breakdown, ulceration, depression, 
inflammation, edema, keloid formation or elevation of the 
surface contour.  The scar is superficial.  There was no 
functional limitation.  The veteran reported tenderness to 
palpation, but the examiner noted that such was beneath the 
scar rather than in the scarred area itself.  

An August 30, 2005 report from a private clinical neurologist 
concluded that the relationship between the veteran's pain in 
the left side of his scrotum and his right indirect inguinal 
herniorrhaphy was indeterminate.  

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rati
ng
 
Area or areas of 144 square inches (929 sq. cm.) or 
greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
780
3
Scars, superficial, unstable
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not 
warrant a compensable evaluation. (See Sec. 4.68 of 
this part on the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2006)

In accordance with the foregoing criteria, a maximum 10 
percent evaluation is for application pursuant to Diagnostic 
Code 7804.  Evaluation of the veteran's condition under other 
Diagnostic Codes would not be more beneficial to the veteran 
in the absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  The 
preponderance of the evidence is against any higher rating. 

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is denied.  

Entitlement to increased (compensable) evaluation for right 
ear hearing loss is denied. 

Entitlement to increased (compensable) evaluation for left 
varicocele is denied. 

Entitlement to increased evaluation for right inguinal hernia 
scar is denied. 


REMAND

The veteran was diagnosed with Hepatitis A in April 1975 
during service.  The veteran asserts that Hepatitis C was not 
a cognizable disorder at that time and that he likely then 
had the claimed disease.  He additionally asserts being 
exposed to blood from a fellow serviceman who had been 
severely injured in an accident involving a bulldozer.  

The record reflects and the veteran acknowledges that he has 
abused drugs, to include intravenous injections.  At his 
August 2004 examination, he admitted to sharing needles, an 
practice that he has since denied.  On his December 2005 
statement, he asserts that his drug abuse was the result of 
"self medicating" because of the depression that he 
experienced in service.  The Board notes that the veteran has 
claimed entitlement to service connection for a mental 
disorder and that the latter claim has been referred to the 
RO for development and adjudication.   

He was afforded a VA infectious diseases examination in 
August 2004, at which time the claims file was unavailable.  
The Board additionally observes that the veteran submitted a 
response to a Hepatitis C questionnaire in September 2005, 
which does not appear to have been considered in the 
adjudication of his claim.  

Under the circumstances, the Board considers that adequate 
development has not been undertaken with respect to this 
matter and that a remand is necessary to rectify the 
deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated the veteran for Hepatitis A, 
B, or C since service.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The entire claims folder, along 
with any additional evidence received, 
should be referred to the physician who 
examined the veteran in August 2004.  
The examiner is requested to review the 
assembled claims file.  Based on such 
review, the examiner is requested to 
opine, without resort to speculation, 
as to whether it is as likely as not 
that the veteran's Hepatitis A, treated 
in service converted to hepatitis C, or 
whether hepatitis C is more likely 
related to alcohol and/or drug abuse. 

If the examiner who conducted the 
August 2004 examination is unavailable, 
the claims file should be referred to 
another physician with appropriate 
expertise to furnish the necessary 
review and opinion.  If any physician 
feels that another examination is 
warranted, the veteran should be 
scheduled for another examination.  The 
questions posed to the original 
physician should be answered by the 
second physician.

4.  The RO should review the examination 
report to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


